The defendant appealed to this court from a judgment of death pronounced against him by the County Court of Kings county, and, after deciding the appeal, we made an order allowing his counsel compensation for his services in prosecuting said appeal, in addition to the sum incurred by him for disbursements. The comptroller now moves to amend the order by striking therefrom the amount allowed for compensation, upon the ground that the allowance of the sum of $500 to counsel by the trial court for services in defending the accused at the trial exhausted the amount that can be allowed, under the statute, for services upon both the trial and the appeal. (Code Cr. Pro. § 308.)
We have repeatedly held that said section, when construed in the light of the several progressive changes made by the legislature, means that the limitation imposed by the words "not exceeding the sum of five hundred dollars" applies to the trial court and to the appellate court separately, and not collectively. (L. 1881, ch. 442, § 308; L. 1893, ch. 521, § 1; L. 1895, ch. 725, § 1; L. 1897, ch. 427, § 1; People v. Barone,161 N.Y. 475, 477.)
The motion should be denied, with ten dollars costs.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Motion denied.